United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-3149
                                  ___________

United States of America,             *
                                      *
           Plaintiff – Appellee,      * Appeal from the United States
                                      * District Court for the
     v.                               * Southern District of Iowa.
                                      *
Matthew James Wood,                   * [Unpublished]
                                      *
           Defendant – Appellant.     *
                                 ___________

                             Submitted: May 9, 2005
                                Filed: August 5, 2005
                                 ___________

Before WOLLMAN, BRIGHT, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       The district court violated the Sixth Amendment by applying a mandatory
version of the federal sentencing guidelines, which required it to enhance the
defendant's sentence beyond the statutory maximum based on facts not admitted to
by him nor found by a jury beyond a reasonable doubt. United States v. Booker, 125
S. Ct. 738, 756 (2005). The defendant raised and preserved the error at the time of
sentencing and we cannot say this constitutional error was harmless beyond a
reasonable doubt. See United States v. Haidley, 400 F.3d 642 (8th Cir. 2005). We
therefore vacate the sentence and remand for resentencing.
                       ______________________________